Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed on December 01, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a strapping device comprising:... a motor comprising a drive shaft operably connected to the rocker and the friction- welding device such that: rotation of the drive shaft in a first rotational direction pivots the rocker relative to the base and about the rocker pivot axis to change a distance between the tensioning wheel and the tensioning plate; and rotation of the drive shaft in a second rotational direction opposite the first rotational direction moves the friction-welding device from the release position to the welding position, in combination with the rest of the claimed limitations.
US 9,403,609 to Bonifazi et al. discloses a strapping device having a motor rotates in one direction to tension a strap and in an opposite direction to weld the strap. Bonifazi discloses a lever is released in order to move the tensioning wheel (5) toward tensioning plates (251, 252). Therefore, Bonifazi does not disclose a rotation of the drive shaft of a motor in a first rotational direction pivots the rocker relative to the base and about the rocker pivot axis to change a distance between the tensioning wheel and the tensioning plate, as claimed in claim 21.
US 2016/0046398 A1 to Neeser et al. discloses a strapping device having a motor rotates in one direction to weld a strap. Neeser discloses a lever (9) is operated to move a rocker (8) and a tensioning plate (12) toward a tensioning wheel (7) (see para. 120). Therefore, Bonifazi does not disclose a rotation of the drive shaft of a motor in a first rotational direction pivots the rocker relative to the base and about the rocker pivot axis to change a distance between the tensioning wheel and the tensioning plate, as claimed in claim 21.
For the reasons as set forth above, it is concluded by the Examiner that claim 21 and its dependents are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	December 20, 2021